Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-21-00137-CV

             IN RE TRAVELERS INDEMNITY COMPANY OF AMERICA, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 28, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus and motion for temporary relief. We may

issue writs of mandamus when “agreeable to the principles of law regulating those writs.” TEX.

GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record

showing “the trial court abused its discretion and that no adequate appellate remedy exists.” In re

H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having

reviewed the petition and documents included in the appendix, we conclude relator has not satisfied

this burden. Accordingly, we deny the petition and motion for temporary relief. See TEX. R. APP.

P. 52.8(a).

                                                   PER CURIAM


1
 This proceeding arises out of Cause No. 2019CI23861, styled Alpizar v. Travelers Indemnity Insurance Company of
America, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.